      Case: 1:19-cv-00112-JMV Doc #: 23 Filed: 06/05/20 1 of 2 PageID #: 859




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

TRACYE CAMPBELL                                                                    PLAINTIFF

                                                                          NO. 1:19CV112-JMV

NANCY BERRYHILL,
Commissioner of Social Security                                                  DEFENDANT


                                    FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying a claim for supplemental security income benefits. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28

U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The court,

having reviewed the administrative record, the briefs of the parties, and the applicable law,

and having heard oral argument, finds as follows:

       Consistent with the court’s oral ruling during a hearing held today, the court finds the

Commissioner’s decision is not supported by substantial evidence in the record.

Specifically, the ALJ gave great weight to a state agency medical consultant’s physical

residual functional capacity (“RFC”) assessment; however, the medical consultant did not

have the benefit of October 4, 2016 cervical and lumbar MRI reports and later records of

treatment for chronic back pain. Moreover, the ALJ’s decision does not resolve the conflict

between the claimant’s subjective complaints of inability to sit for extended periods without

pain and the medical consultant’s finding of a sedentary RFC. Nor does the ALJ’s decision


                                             1
      Case: 1:19-cv-00112-JMV Doc #: 23 Filed: 06/05/20 2 of 2 PageID #: 860




otherwise include reasoning supportive of a finding that the claimant can sit for at least six

hours during the course of a workday.

       On remand, the ALJ shall obtain from a treating source a medical source statement

that indicates the claimant’s ability for physical work activity, function-by-function, during

the relevant period. The ALJ may also order a consultative examination and/or

supplemental state agency medical consultant review. In any case, the examiner and/or

reviewer must be provided with all the claimant’s pertinent medical records and must submit

a physical RFC assessment, function-by-function. If necessary, the ALJ must also obtain

supplemental vocational expert testimony on the issue of whether there is any work the

claimant can perform in view of all her limitations and the relevant vocational factors. The

ALJ may conduct any additional proceedings that are not inconsistent with this ruling.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED and REMANDED for further proceedings.

       This, the 5th day of June, 2020.



                                          /s/ Jane M. Virden
                                          U. S. MAGISTRATE JUDGE




                                              2
